Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
2.	Claims 4-5 and 7-11 are objected to because of the following informalities:  
“A case that the time resource of the physical shared channel satisfies the certain condition" in claim 4 (line 3-4), claim 7 (line 3-4), claim 8 (line 3-4) should be replaced with - - the case that the time resource of the physical shared channel satisfies the certain condition - - to be consistent with the first citation of “a case that the time resource of the physical shared channel satisfies the certain condition” in claim 1 (line 5-6).
Claim 5 (line 3), claim 9 (line 3), claim 10 (line 3), and claim 11 (line 3) recites “the number of which” and it should be - - a number of which - -, as “the number of which” lacks antecedent basis. 
Claim 5 (line 4), claim 9 (line 3), claim 10 (line 3), and claim 11 (line 3) recites “the number of repetition times” and it should be - - a number of repetition times - -, as “the number of repetition times” lacks antecedent basis. 

Claim Interpretation
3.	Regarding claims 1 and 6, claim limitations “transmitting section,” “control section,” and “receiving section” have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use generic placeholders “transmitting section,” “control section,” and “receiving section” coupled with functional language “that” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholders are not preceded by a structural modifier, respectively. 
claims 1 and 6 have been interpreted to cover the corresponding structures described in the specification that achieve the claimed function, also described in the specification, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structures described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: a high frequency switch, a duplexer, a filter, and a frequency synthesizer (see FIG. 12, specification para [0208]), corresponding to “transmitting section” and “receiving section,” and a central processing unit (CPU) which includes interfaces with peripheral apparatus, control apparatus, computing apparatus, and a register (see FIG. 12, specification para [0204]), corresponding to “control section”. The claimed function achieved by the structures is also described in the specification (see FIG. 12, specification para [0204], [0205], and [0208]).
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 103
4. 	The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-4 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP ‘215 (LG Electronics; "Remaining issues on UL data transmission procedure"; 3GPP TSG RAN WG1 Meeting #92, R1-1802215; Athens, Greece; February 26-March 2, 2018, “3GPP ‘215”), in view of Yamamoto ‘652 (US 2018/0069652, “Yamamoto ‘652”).
Regarding claim 1, 3GPP ‘215 discloses a transmitting apparatus (Section 2.1, lines 17-22; UE performs transmission)
that transmits a physical shared channel for which data mapping type B (Section 2, lines 19-21; PUSCH is of mapping type B; although the reference does not explicitly disclose transmits a physical shared channel for which data mapping type B, it is obvious to one of ordinary skill in the art that that the UE transmits the PUSCH with mapping type B, because the UE transmits signals on uplink channels) and a plurality of repetitions are configured (FIG. 1, Section 2.1, titled “Issues on non-slot PUSCH repetitions”, lines 18 and 33-34; a plurality of signal repetitions are configured in transmission occasions (TOs)); and
that performs control to perform the plurality of repetitions in one slot in a case that a time resource of the physical shared channel satisfies a certain condition (FIG. 1, Section 2.1, titled “Issues on non-slot PUSCH repetitions”, lines 33-34; the plurality of repetitions are performed in one slot, using the PUSCH time resource that is a valid resource; thus, the plurality of repetitions are performed in one slot, in a case that the PUSCH time resource satisfies the condition that it is a valid resource).
Although 3GPP ‘215 discloses a transmitting apparatus that transmits a physical shared channel for which data mapping type B and a plurality of repetitions are configured, 3GPP ‘215 does not specifically disclose a transmitting apparatus comprising: a transmitting section that transmits a channel for which a plurality of repetitions are configured. Further, although 3GPP ‘215 discloses that performs control to perform the plurality of repetitions in one slot in a case that a time resource of the physical shared channel satisfies a certain condition, 3GPP ‘215 does not specifically disclose a control section that performs control to perform the plurality of repetitions.
Yamamoto ‘652 teaches a transmitting apparatus (FIG. 7, para 81; terminal 200) comprising:
a transmitting section that transmits a channel for which a plurality of repetitions are configured (FIG. 7, para 81; transmission section 216 transmits repetitions of an uplink signal); and
a control section that performs control to perform the plurality of repetitions (FIG. 7, para 81; control section 206 configures repetitions of the uplink signal).
Yamamoto ‘652, para 25).
Regarding claim 2, 3GPP ‘215 in combination with Yamamoto ‘652 discloses all the limitations with respect to claim 1, as outlined above.
Further, 3GPP ‘215 teaches wherein the certain condition is that the plurality of repetitions are accommodated within one slot (FIG. 1, Section 2.1, titled “Issues on non-slot PUSCH repetitions”, lines 33-34; the plurality of repetitions are performed in one slot; thus, performing the plurality of repetitions satisfies a condition that the plurality of repetitions are accommodated within one slot).
Regarding claim 3, 3GPP ‘215 in combination with Yamamoto ‘652 discloses all the limitations with respect to claim 1, as outlined above.
Further, 3GPP ‘215 teaches wherein the certain condition is that a periodicity of the physical shared channel based on a configured grant is up to one slot (Section 2.1.4, para 4; periodicity of the physical channel based on a configured grant is less than a slot; thus, periodicity of the physical channel based on a configured grant is up to one slot).
Regarding claims 4, 7, and 8, 3GPP ‘215 in combination with Yamamoto ‘652 discloses all the limitations with respect to claims 1, 2 and 3, respectively, as outlined above.
Further, 3GPP ‘215 teaches maps the plurality of repetitions to consecutive symbols from a starting symbol configured for the physical shared channel, in a case that the time resource of the physical shared channel satisfies the certain condition (FIG. 1, Section 2.1, titled “Issues on non-slot PUSCH repetitions”, lines 33-34; the plurality of PUSCH repetitions are mapped to consecutive valid symbols from a starting symbol configured for PUSCH repetitions, when the PUSCH time resources are valid resources).
Furthermore, Yamamoto ‘652 teaches wherein the control section (FIG. 9, para 107; mapping section 213) maps the plurality of repetitions to symbols (FIGS. 1 and 9, para 3 and 120-121; mapping section maps signal repetitions to time resources that are symbols).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined transmission apparatus that transmits a physical shared channel of 3GPP ‘215 and Yamamoto ‘652, to further include Yamamoto ‘652’s mapping section that maps signal repetitions to time resources that are symbols. The motivation for doing so would have been to improve channel estimation accuracy without degradation of transmission quality (Yamamoto ‘652, para 25).
Regarding claim 6, 3GPP ‘215 discloses a receiving apparatus (Section 2.1, line 34; gNB)
that receives a physical shared channel for which data mapping type B (Section 2, lines 19-21; PUSCH is of mapping type B; although the reference does not explicitly disclose receives a physical shared channel for which data mapping type B, it is obvious to one of ordinary skill in the art that that the gNB receives the PUSCH with mapping type B, because the gNB receives signals on uplink channels) and a plurality of repetitions are configured (FIG. 1, Section 2.1, titled “Issues on non-slot PUSCH repetitions”, lines 18 and 33-34; a plurality of signal repetitions are configured in transmission occasions (TOs)); and
that performs control of reception of the plurality of repetitions in one slot in a case that a time resource of the physical shared channel satisfies a certain condition (FIG. 1, Section 2.1, titled “Issues on non-slot PUSCH repetitions”, lines 33-34; the plurality of repetitions are received in one slot, using the PUSCH time resource that is a valid resource; thus, the plurality of repetitions are received in one slot, in a case that the PUSCH time resource satisfies the condition that it is a valid resource).
Although 3GPP ‘215 discloses a receiving apparatus that receives a physical shared channel for which data mapping type B and a plurality of repetitions are configured,  3GPP ‘215 does not specifically disclose a receiving apparatus comprising: a receiving section that receives a channel for which a plurality of repetitions are configured. Further, although 3GPP ‘215 discloses that performs control of reception of the plurality of repetitions in one slot in a case that a time resource of the physical shared channel satisfies a certain condition, 3GPP ‘215 does not specifically disclose a control section that performs control of reception of the plurality of repetitions.
Yamamoto ‘652 teaches a receiving apparatus (FIG. 6, para 80; base station 100) comprising:
a receiving section that receives a channel for which a plurality of repetitions are configured (FIG. 6, para 80; receiving section 110 receives uplink signal repetitions); and
a control section that performs control of reception of the plurality of repetitions (FIG. 6, para 80; control section 101 configures a number of DMRSs, where the DMRSs are used to obtain the received uplink signal repetitions).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine 3GPP ‘215’s receiving apparatus that receives a physical shared channel for which data mapping type B and a plurality of repetitions are configured, to include Yamamoto ‘652’s receiving section that receives uplink signal Yamamoto ‘652, para 25).
6.	Claims 5, 9, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP ‘215, in view of Yamamoto ‘652, and further in view of Osumi ‘089 (US 2010/0215089, “Osumi ‘089”).
Regarding claims 5, 9, 10, and 11, 3GPP ‘215 in combination with Yamamoto ‘652 discloses all the limitations with respect to claims 1, 2, 3, and 4, respectively, as outlined above.
Further, 3GPP ‘215 teaches wherein in a case that the time resource of the physical shared channel does not satisfy the certain condition, maps in each of consecutive slots the number of which is equal to the number of repetition times, one repetition configured for the physical shared channel (Section 2, lines 4-5, Section 2.1, para 1; in a case that PUSCH resources are not configured for PUSCH repetitions to be accommodated within one slot, a slot-based scheduled PUSCH is repeated on the same resource in each slot over a transmission block that spans multiple slots; thus, in a case that PUSCH resources are not configured for PUSCH repetitions to be accommodated within one slot, a repetition of the PUSCH is mapped in each consecutive slot of a number of slots, where the number of slots is equal to the number of repetitions).
Furthermore, Yamamoto ‘652 teaches the control section maps one repetition (FIGS. 1 and 9, para 3 and 120-121; mapping section maps signal repetitions to time resources that are symbols).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined transmission apparatus that transmits a physical shared channel of 3GPP ‘215 and Yamamoto ‘652, to further include Yamamoto ‘652’s mapping section that maps signal repetitions to time resources Yamamoto ‘652, para 25).
Although 3GPP ‘215 in combination with Yamamoto ‘652 discloses wherein in a case that the time resource of the physical shared channel does not satisfy the certain condition, maps in each of consecutive slots the number of which is equal to the number of repetition times, one repetition configured for the physical shared channel, 3GPP ‘215 in combination with Yamamoto ‘652 does not specifically disclose maps one repetition to consecutive symbols from a starting symbol.
In a similar field of endeavor, Osumi ‘089 teaches maps one repetition to consecutive symbols from a starting symbol (FIG. 2, para 28; each signal repetition consists of multiple consecutive symbols from a starting symbol in each repetition period).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined transmission apparatus that transmits a physical shared channel of 3GPP ‘215 and Yamamoto ‘652, to include Osumi ‘089’s signal repetition that consists of multiple consecutive symbols from a starting symbol in each repetition period. The motivation for doing so would have been to overcome a necessity to sample an OFDM modulated signal over a long time and calculate average power, when measuring a characteristic of an OFDM communication apparatus (Osumi ‘089, para 7-8).

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chen U.S. Pub. No. 2020/0404650 – UCI transmission with repetition
Internet Communication
.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEVENA SANDHU whose telephone number is (571) 272-0679.  The examiner can normally be reached on Monday-Thursday 9AM-5PM EST, Friday variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private 

/NEVENA ZECEVIC SANDHU/Examiner, Art Unit 2474   
/MICHAEL THIER/Supervisory Patent Examiner, Art Unit 2474